Citation Nr: 1409627	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate rating for residuals of a gunshot wound to the face other than tooth damage.

2.  Entitlement to a total disability rating based upon individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1948 to April 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The matter was most recently remanded in September 2011 for additional development.

The claim for entitlement to a separate rating for residuals of a gunshot wound other than tooth damage is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran is unable to obtain or retain substantially gainful employment as a result of service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

TDIU

The Veteran does not meet the schedular eligibility requirements for TDIU under 38 C.F.R. § 4.16(a).  He does not have a single disability rated 60 percent disabling, or a combined disability evaluation of 70 percent, with at least one disability rated 40 percent disabling.  

However, "it is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (Director), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in" 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

According to a VA examination conducted in May 2008, a February 2009 addendum, and a VA examination conducted in June 2010, the Veteran is not capable of gainful employment because of his service-connected right wrist disability.   

An August 2009 VA examination found that the Veteran was unemployable as a result of the service-connected right wrist disability as well as his non-service connected knee and shoulder disabilities.  The examiner concluded that "all of these would prevent him from being able to maintain gainful employment as a carpenter."   

The Veteran underwent a VA general medical examination in March 2012.  The examiner found the Veteran's various service-connected and nonservice-connected disabilities, taken as a whole, do not preclude substantially gainful employment.  Notably, the examination report does not discuss the impact of the Veteran's service-connected right wrist disability on his employability, nor did it consider the previous VA examinations which found that the right wrist disability prevents the Veteran from engaging in substantially gainful employment.  

In a November 2012 decision, the Director denied entitlement to an extraschedular rating for TDIU, finding that  "the overall evidentiary record attributes unemployability to a combination of [the Veteran's] service-connected and non-service-connected disabilities, to include debilitating musculoskeletal disabilities requiring replacement of the knee and shoulder joints."

Although the Board is precluded from initially assigning an extraschedular rating for TDIU, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

The functional limitations of the Veteran's right wrist, detailed by the VA examiners, prevent him from performing any occupational tasks requiring use of his right hand.  His prior work as a carpenter is not possible.  The Veteran has never performed sedentary employment, and the claim file does not include evidence indicating that the Veteran has the necessary skills and experience to perform sedentary employment.  The Veteran has a loss of grip strength, and pushing and pulling strength.  He cannot hold a hammer or even a pencil with which to write.  According to the June 2010 VA examination, he has "marked decreased range of motion of the right wrist" and "marked weakness of the right wrist."  These limitations likely preclude the Veteran's engagement in sedentary employment involving repetitive motion or writing.  

The May 2008 VA examination, the February 2009 addendum, and the June 2010 VA examination found that the Veteran cannot engage in his previous employment as a carpenter because of the severity of his right wrist disorder, nor is he capable of engaging in any substantially gainful work.  Only the August 2009 VA examination mentions the nonservice-connected knee and shoulder disabilities as factors contributing to the Veteran's unemployability, and even then, it is unclear whether the examiner meant that the combined effect of the service-connected and nonservice-connected disabilities preclude substantially gainful employment, or whether each disability, by itself, is capable of precluding substantially gainful employment.   Accordingly, the evidence does not support a finding that the "overall evidentiary record attributes" the Veteran's unemployability to both service-connected and nonservice-connected disabilities.  

The Veteran's capacity to perform both strenuous and more sedentary occupational tasks is severely impaired by his service-connected right wrist disability.  The inability to obtain or retain substantially gainful employment by reason of a service connected disability is established.  Accordingly, a finding of TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU is granted.  


REMAND

The September 2011 remand directed that the Veteran undergo a VA examination to evaluate all gunshot wound residuals other than scars and tooth loss.  

Although the Veteran underwent a VA sinus examination in August 2012, the examiner did not comment on the presence of any other potential gunshot wound residuals, nor did the Veteran receive an examination evaluating all of his potential gunshot wound residuals.   As a result, there has not been substantial compliance with the Board's remand orders, and additional remand of this issue is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since June 2012.  

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to identify all disabilities that are at least as likely as not (probability of 50 percent or greater) the result of the in-service gunshot wound to the face.  In rendering an opinion, the examiner must consider a June 1953 X-ray study showing that the Veteran's upper jaw was fractured in approximately the same area in which the bullet exited, and that a  multitude of metallic fragments were retained in the soft tissues of his mandible and maxilla.  The examiner's attention is also drawn to a VA dental consult indicating that the Veteran has an "avulsion [of the ] majority [of the] maxillary teeth" as a result of the gunshot wound.  

The report must detail the nature and severity of the manifestations of all disabilities that are found to be related to the in-service gunshot wound.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


